 


116 HR 7480 IH: COVID–19 Veterans Memorial Extension Act
U.S. House of Representatives
2020-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 7480 
IN THE HOUSE OF REPRESENTATIVES 
 
July 2, 2020 
Mr. Burchett (for himself, Mr. David P. Roe of Tennessee, and Mr. Crow) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To extend by one year the legislative authority under section 8903(e) of title 40, United States Code, for certain commemorative works. 
 
 
1.Commemorative works legislative authority extended 
(a)Short titleThis Act may be cited as the COVID–19 Veterans Memorial Extension Act. (b)FindingsCongress finds as follows: 
(1)America's veterans served nobly around the world.  (2)Veteran memorials face significant challenges to meet fundraising requirements.  
(3)COVID–19 has disrupted charitable donations significantly. (4)In-progress monuments to honor American leadership at home and abroad should receive flexibility to meet the challenges of COVID–19. 
(c)AuthorityThe seven-year legislative authority under section 8903(e) of title 40, United States Code, is hereby extended for a period of one year for each commemorative work that was authorized under chapter 89 of that title during the seven-year period immediately before the date of the enactment of this section.   